DETAILED ACTION

This office action is a response to the request for continued examination filed on 4/27/2022. Claims 1, 3-4, 6, 17, 23, 29, 31-33, 35, 37, 43, 45-46, 50, 53, 55-56 and 59 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 3-4, 6, 17, 23, 29, 31-33, 35, 37, 43, 45-46, 50, 53, 55-56 and 59 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 4/15/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for transmitting control channel configuration to a communication node which involves acquiring a control channel description list by a node. The list comprises description information of control channels with reference signal configuration information, link resource configuration information, operating bandwidth configuration information, puncturing configuration information, transmission time interval length information, etc. The method provides better flexibility, expandability and adaptability in the control channels. 
Closest prior art include Yu, Nogami et al., and Frenne et al. Yu discloses a control channel transmission method where a set of control channel configuration information is sent to the UE which comprises information on a plurality of control channels, and type of control channels. 
Nogami discloses that a plurality of control channels may be mapped to a base station which may notify the UE of bitmap information indicating settings of the control channels. 
Frenne discloses a method for receiving downlink control information where aggregation of resource elements is determined based on puncturing level used. The puncturing level determines number of REs available for ePDCCH transmission. 
OH (US 2018/0332576) and JI (US 2013/0286967) are pertinent prior art not applied. OH discloses a method for transmitting/receiving control information including indication information of a resource for transmitting acknowledgment information. JI discloses a control channel transmission method where mapping of control channel may comprise puncturing at the resource elements to which a cell specific or channel state information reference signal is mapped. 
However, prior art on record does not disclose the features of link level resource configuration comprising one or more of a number of control channels in a TTI or a transmission direction of the channels; the TTI length configuration comprising a time length corresponding to each control channel; and the puncturing information being used for instructing the second communication node whether to decode with information in resources used for transmitting control channels when data transmission resources comprise resources for transmitting a number of control channels.
Claims 1, 29, 43, 53 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of wherein the link resource configuration information comprises one or more of: a number of each of the control channels in a transmission time interval corresponding to the each of the control channels, or a transmission direction of each of the control channels, wherein the transmission time interval length configuration information comprises a time length corresponding to each of the control channels, wherein the puncturing configuration information is used for instructing the second communication node whether to decode with information on resources used for transmitting X control channels when data transmission resources used by the second communication node comprise resources for transmitting Y control channels, wherein the X control channels belong to the Y control channels, X is a positive integer less than or equal to N, and Y is a positive integer greater than or equal to X and less than or equal to N; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414